DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6 are objected to because of the following informalities:  
Claims 2-6 are objected to because they are missing the “wherein” clause.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the "data box” in line 4. It is unclear if this is the same as “an ambulatory data collection box” in line 2.

Claim 5 recites the "sensors” in line 1. It is unclear if this is the same as the “at least two sensors” in claim 1. 
Claim 6 recites the "sensors” in line 1. Additionally, the sentence appears to be incomplete and missing a “wherein” clause. It is therefore unclear if this limitation is the same as the “at least two sensors” in claim 1. 
Claim 15 recites "multiple acoustic frames” in line 1. It is unclear if this is the same as a “plurality of acoustic time frames” in claim 14.
Claims dependent upon the rejected claim(s) above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Emiliani, et al. (WO 2012123918), hereinafter Emiliani, in view of Walker (US 20080306355), hereinafter Walker.
Regarding claim 1, Emiliani teaches a system for monitoring and characterizing an esophageal state (The portable device 1 for diagnosis comprises a monitoring unit 7 and a recording unit 8, p. 5, l. 13-14; figs. 1-2) comprising: 
an ambulatory data collection box (“the recording unit 8 houses a processor aimed at collecting and storing the data acquired by the monitoring unit 3 and at subsequently transmitting it to the memory unit 13 that stores it.” p. 7, l. 29-32); 
leads (leads of electric cable in Fig. 2 between 8 and 7) in electric communication with the data box (seen in Fig. 2 between the “recording unit 8” and the “monitoring unit 7” p. 7, l. 29-32; p. 14, l. 9-12); and
a sensor pad (The portable device 1 for diagnosis comprises a monitoring unit 7 and a recording unit 8, p. 5, l. 13-14; fig. 1; “the data acquired by the monitoring unit 3.” p. 7, l. 29-32. The monitoring unit 7 and monitoring unit 3 are the sensor pad) in electric communication with the leads (seen in Fig. 2,  3 and 7 are in electric communication with the cable connected to 8), the sensor pad comprising at least two sensors (“the The at least two sensors are the “electrodes according to the known cardiac Holter technique,”  “deglutition transducer,” and a “plurality of ultrasound probes”).
While Emiliani teaches an ambulatory data collection box (“the recording unit 8,” p. 7, l. 29-32), Emiliani does not teach an ambulatory data collection box having output indicators, the output indicators comprising sensor status indicators and utility indicators.
However, Walker discloses method and system for monitoring gastrointestinal function and physiological characteristics, which is analogous art. Walker teaches output indicators, the output indicators comprising sensor status indicators and utility indicators (“The display means 26 can also provide at least one visual display representing recorded acoustic energy signals (pre- and post-processed) and/or body motion and/or body orientation and/or recorded physiological characteristics, and at least one audible sound or tone representing body motion or at least one gastrointestinal event or physiological characteristic.” [0112]. Recorded acoustic energy signals will indicate sensor status because absence or presence of signals will be indicating whether sensor(s) are operational. Audible sounds or tones are utility indicators). 
Therefore, based on Walker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Emiliani to have an ambulatory data collection box having output indicators, the output indicators comprising sensor status indicators and utility indicators, as taught by Walker, in order to facilitate the detection of events of interest by displaying relevant data (Walker: [0112]).
Regarding claim 2, Emiliani modified by Walker teaches the system of claim 1.
Additionally, Emiliani modified by Walker teaches at least one of the utility indicators comprising a speaker (Walker: “The display means 26 can also provide … at least one audible sound or tone representing body motion or at least one gastrointestinal event or physiological characteristic.” [0112]. Speaker is required to make an audible sound or tone). 
Therefore, based on Walker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Emiliani to have at least one of the utility indicators comprising a speaker, as taught by Walker, in order to provide at least one audible sound or tone representing body motion or at least one gastrointestinal event or physiological characteristic (Walker: [0112]).
Regarding claim 3, Emiliani modified by Walker teaches the system of claim 1.

Regarding claim 4, Emiliani modified by Walker teaches the system of claim 3.
Emiliani teaches the ultrasonic transducers being adapted to function in a range between 100 kHz to 10 MHz (“The ultrasound probe 9 comprises a transducer 15 (i.e. a piezo-element), which has a resonance frequency varying from 1MHz to 10MHz according to the anatomy of the patient 2. According to a first variation, the ultrasound probe 9 comprises one single transducer 15 (pulsed doppler - PW). p. 7, l. 34 - p. 8, l. 2”). The range disclosed by Emiliani of 1MHz to 10 MHz overlaps with the claimed range of between 100 kHz to 10 MHz. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
Regarding claim 5, Emiliani modified by Walker teaches the system of claim 1. Emiliani teaches the sensors having a sampling frequency (“frequency for sampling the data of the patient 2;” p. 6, l. 11-16; “the sampling frequency”, p. 10, l. 30-35), the ambulatory data collection box being adapted to alter the sampling frequency of the sensors simultaneously (“the doctor … can set the examination parameters, for example the duration and frequency for sampling the data of the patient 2;” p. 6, l. 11-16; “it is possible to reduce the number of electronic components necessary on the recording unit 8 and limit the consumption of the recording unit 8 . Furthermore, sampling of the signals not completely demodulated does not entail any overload due to the volume of data to be saved and the sampling frequency.”, p. 10, l. 15-35. The sampling takes place at the recording unit 8 because the signals are “not completely demodulated” when recorded by 8, demodulation taking place at the “second stage” at  element 14, p. 10, l. 22-28; Figs. 1-2. Therefore, the doctor sets the sampling frequency of the recording unit 8, which is the ambulatory data collection box).
Regarding claim 9, Emiliani teaches a method of detecting and characterizing an esophageal state (“The aim of the present invention is therefore to provide a portable device for the diagnosis of gastro-esophageal reflux disease, which overcomes the drawbacks of the state of the art and which is not invasive and uncomfortable for the patient in order to allow also paediatric use and the performance of prolonged tests with automatic identification of refluxes.”, p. 4, l. 8 - l. 14. “Both methods comprise an initial phase of set-up and learning of the characteristic sound patterns to be identified by statistical or deterministic representation. p. 11, l. 14 - p. 13, l. 27), the method comprising:
providing the system for detecting an esophageal state (The portable device 1 for diagnosis comprises a monitoring unit 7 and a recording unit 8, p. 5, l. 13-14; figs. 1-2);
attaching the at least two sensors proximal to an esophagus of a patient (“the monitoring unit 7 consists of a plurality of ultrasound probes 9 arranged in contact with the thorax of the patient 2 which can be configured, alternatively, in series or parallel.” p. 14, l. 9-12);
emitting at least one sound wave at each of the at least two sensors (“direction of propagation of the ultrasound wave,” p. 8, l. 33 - p. 9, l. 1. It is implicit that sensors that are ultrasound probes 9 emit at least one sound wave);

recording a time of flight between the at least one sound wave and at least one echo at each of the at least two sensors (“The dual transducer 15 differs from the single transducer 15 due to the fact that it collects data without distinguishing the depth from which the data come… The single transducer 15 allows localisation at a predetermined depth of the body of the patient 2 and therefore measurement of the speed within a selected region of the body of the patient 2… The depth of the measurement is adapted according to the anatomy of the patient 2 .” p. 8, l. 6-21; “plurality of ultrasound probes 9 arranged in contact with the thorax;” p. 14, l. 9-12. In ultrasound, as noted by Emiliani on p. 8, lines 6-8, a single transducer collects data “distinguishing the depth from which the data come”. This is because the time of ultrasound wave transmission and reception is known. If the density of material is known, the velocity of the ultrasonic wave is known as well. Time difference between the detection and transmission events multiplied by the velocity equals twice the depth because the wave travels both ways, first from the transducer to a target and then back from the target to the same transducer, being reflected from the target. Therefore, each probe with the single transducer will be recording a time of flight because the time of flight is required to determine the depth “from which the data come”).
In the combined invention of Emiliani and Walker, the system being provided for detecting an esophageal state is according to claim 1, see rejection of claim 1 above.
Regarding claim 10, Emiliani modified by Walker teaches the method according to claim 9.
 Emiliani teaches that the step of attaching the at least two sensors proximal to an esophagus of the patient comprises attaching a first of the at least two sensors in a first transverse plane and a second of the at least two sensors in a second transverse plane (“the monitoring unit 7 consists of a plurality of ultrasound probes 9 arranged in contact with the thorax of the patient 2 which can be configured, alternatively, in series or parallel.” p. 14, l. 9-12. Transducers belonging to different probes can only be attached at different locations over the esophagus; therefore they will be in different transverse planes. Also, exact locations of a transverse plane first or second are not indicated).
Regarding claim 11, Emiliani modified by Walker teaches the method of claim 10.
 Emiliani teaches that the step of emitting at least one sound wave at each of the at least two sensors comprises emitting a plurality of sound waves at each of the at least two sensors (“the doctor … can set the examination parameters, for example the duration and frequency for sampling the data of the patient 2;” p. 6, l. 11-16. Sampling implies emitting a plurality of sound waves);
wherein the step of detecting at least one echo resulting from the at least one sound wave at each of the at least two sensors comprises detecting a plurality of echoes at each of the at least two sensors (“sampling the data of the patient 2;” p. 6, l. 11-16; “the performance of prolonged tests with automatic identification of refluxes.”, p. 4, l. 8 - l. 14. “The long duration of the examination and the large amount of data to be The sampling, long duration of the examination, and “each sound” imply detecting a plurality of echoes); and
wherein the step of recording a time of flight between the at least one sound wave and at least one echo at each of the at least two sensors comprises recording the time of flight between each of the plurality of sounds waves and the plurality of echoes at each of the at least two sensors (with the “plurality of ultrasound probes” as sensors, p. 14, l. 9-12, Emiliani teaches determining depth, p. 8, l. 11-17, and therefore recording a time of flight for the plurality of echoes at each of the at least two sensors: “The dual transducer 15 differs from the single transducer 15 due to the fact that it collects data without distinguishing the depth from which the data come… The single transducer 15 allows localisation at a predetermined depth of the body of the patient 2 and therefore measurement of the speed within a selected region of the body of the patient 2… The depth of the measurement is adapted according to the anatomy of the patient 2 .” p. 8, l. 6-21; “plurality of ultrasound probes 9 arranged in contact with the thorax;” p. 14, l. 9-12. In ultrasound, as noted by Emiliani on p. 8, lines 6-8, a single transducer collects data “distinguishing the depth from which the data come”. This is because the time of ultrasound wave transmission and reception is known. If the density of material is known, the velocity of the ultrasonic wave is known as well. Time difference between the detection and transmission events multiplied by the velocity equals twice the depth because the wave travels both ways, first from the transducer to a target and then back from the target to the same transducer, being reflected from the target. Therefore, each probe with the single transducer will be recording a time of flight because the time of flight is required to determine the depth “from which the data come”).
 Regarding claim 16, Emiliani modified by Walker teaches the method according to claim 9.
 Emiliani teaches the step of providing an ancillary sensor to record an esophageal event not representative of gastroesophageal reflux, and assigning a time to the esophageal event which is not gastroesophageal reflux (“According to a first variation not illustrated, the recording unit 8 is connected to a number of cardiac derivations (i.e. to electrodes according to the known cardiac Holter technique) and to a deglutition transducer. In this way it is possible to simultaneously monitor and record, in a non-invasive manner, cardiac activity, gastro-esophageal reflux and deglutition activity;” p. 13, l. 29-35).


Claim  6 is rejected under 35 U.S.C. 103 as being unpatentable over Emiliani and Walker as applied to claim 1, and further in view of Cogan et al. (US 20110060225), hereinafter Cogan.
Regarding claim 6, Emiliani modified by Walker teaches the system of claim 1.
Emiliani teaches the sensors having a sampling frequency (“frequency for sampling the data of the patient 2;” p. 6, l. 11-16).
The sampling takes place at the recording unit 8 because the signals are “not completely demodulated” when recorded by 8, demodulation taking place at the “second stage” at  element 14, p. 10, l. 22-28; Figs. 1-2. Therefore, the doctor sets the sampling frequency of the recording unit 8, which is the ambulatory data collection box), Emiliani as modified by Walker does not teach the ambulatory data collection box being adapted to alter the sampling frequency of one sensor independently of other sensors.  
However, Cogan discloses ultrasound probe with integrated pulsers, which is analogous art. Cogan teaches altering the sampling frequency of one sensor (transducer 24 [0025]) independently of other sensors (“The pulsers 32 function as transmitters… In some embodiments, such as in a pulse echo operation mode, the pulsers 32 may pulse their respective transducers 24 at frequencies of several Megahertz. Since each transducer 24 in the probe 12 has a dedicated pulser 32 and MUX, and each sub-array 22 of transducers 24 has a dedicated waveform generator 26 located within the probe 12, each transducer 24 may be individually controlled without the introduction of instrumentation complexity or system noise” [0025]).
.

Claim  7 is rejected under 35 U.S.C. 103 as being unpatentable over Emiliani and Walker as applied to claim 1, and further in view of Gabay (Charge and Battery Control Sensors and Solutions, Digikey.com, Digi-Key Electronics, 701 Brooks Avenue South, Thief River Falls, MN 56701, United States), hereinafter Gabay.
Regarding claim 7, Emiliani modified by Walker teaches the system of claim 1.
Emiliani teaches that the ambulatory data collection box further comprises a battery (battery pack; p. 7, l. 25-27) and a digital processor (The data processing unit 14 is equipped with specific data management and processing software which extracts, analyses and processes the data which are collected over the twenty-four hour period in the memory unit 13. In other words, the information stored in the memory unit 13 is analysed to diagnose the gastro-esophageal reflux disease and to evaluate the conditions of the patient 2. p. 6, l. 31 – p. 7, l. 24; the recording unit 8 houses a 
  Emiliani as modified by Walker does not teach that the ambulatory data collection box has a power and ground sensor and a voltage regulator.
However, Gabay discloses charge and battery control sensors and solutions for battery-powered electronic equipment and systems, which is analogous art. Gabay teaches that the battery-powered electronic equipment and systems have power and ground sensors (Specialized sensors exist for higher-power monitoring and protection of energy cells and batteries. One such example comes from Vishay with its WBPK600L0A00010001 battery sensor (Figure 4), p. 6, l. 6-7. Figure 4: Power sensors for modern high-current battery-based applications include series sensors like this part that can handle up to 600 amps continuous or 2,000 amps pulsed power using a serial bus for communications (page 6). The power sensor is also a ground sensor because it can detect the absence of power in the ground wire) and a voltage regulator (Regulation Voltage (VREG), dashed line in Figure 2, p. 4; a high accuracy (+/- 0.5 percent) preset voltage regulator; p. 4, l. 2 from the bottom).
Therefore, based on Gabay’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Emiliani and Walker to add a power and ground sensor and a voltage regulator, as taught by Gabay, in order to facilitate system monitoring and improve its stability, thereby protecting data collection from power fluctuations, equipment shutdowns, and data loss and improving the quality of the diagnostic procedures (Gabay: p. 6).

Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over Emiliani and Walker as applied to claim 1, and further in view of Narayan et al. (WO2011127211), hereinafter Narayan.
Regarding claim 8, Emiliani modified by Walker teaches the system of claim 1.
Emiliani teaches that the system further comprises a software interface (The data processing unit 14 is equipped with specific data management and processing software which extracts, analyses and processes the data which are collected over the twenty-four hour period in the memory unit 13. In other words, the information stored in the memory unit 13 is analysed to diagnose the gastro-esophageal reflux disease and to evaluate the conditions of the patient 2. p. 6, l. 31 – p. 7, l. 24; the recording unit 8 houses a processor aimed at collecting and storing the data acquired by the monitoring unit 3 and at subsequently transmitting it to the memory unit 13 that stores it. p. 7, l. 29-32).
Emiliani as modified by Walker does not teach that the software interface comprises granularity selection.  
However, Narayan discloses methods, system and apparatus for the detection, diagnosis and treatment of biological rhythm disorders, including contractile disorders of the smooth muscle of the gastrointestinal system (p. 1, l. 15-16), which is analogous art. Narayan teaches that the software interface comprises granularity selection (there is disclosed an apparatus to sample signals … at varying spatial resolutions …; p. 44, l. 5-7. These inventive processes may be implemented in software, operated very quickly and are suitable for real-time, as well as off-line analysis, using small scale components . Because of the software implementation, spatial resolution, i.e., granularity, can be selected via the software interface).
Therefore, based on Narayan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Emiliani and Walker to add granularity selection, as taught by Narayan, in order to enhance the monitoring capabilities by adjusting the level of detail and saving the battery power when lower resolution with fewer transmitting transducers is acceptable, thereby enabling longer monitoring and detecting more events of interest and improving the quality of diagnostic procedures.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Emiliani and Walker as applied to claims 9 and 11, and further in view of Satoh (US 20100022883), hereinafter Satoh.
Regarding claim 12, Emiliani modified by Walker teaches the method of claim 11.
Emiliani teaches generating signals for each of the at least two sensors representative of the plurality of echoes and time of flight (“sampling the data of the patient 2;” p. 6, l. 11-16. “The dual transducer 15 differs from the single transducer 15 due to the fact that it collects data without distinguishing the depth from which the data come… The single transducer 15 allows localisation at a predetermined depth of the In ultrasound, as noted by Emiliani on p. 8, lines 6-8, a single transducer collects data “distinguishing the depth from which the data come”. This is because the time of ultrasound wave transmission and reception is known. If the density of material is known, the velocity of the ultrasonic wave is known as well. Time difference between the detection and transmission events multiplied by the velocity equals twice the depth because the wave travels both ways, first from the transducer to a target and then back from the target to the same transducer, being reflected from the target. Therefore, each probe of the “plurality of ultrasound probes”, p. 14, l. 9-12, will be recording a time of flight because the time of flight is required to determine the depth “from which the data come”. Therefore, each probe will be recording a time of flight because the time of flight is required to determine the depth. Signals for each of the at least two sensors will be representative of time of flight because of “localization at a predetermined depth of the body.” The sampling, long duration of the examination, and “each sound” imply detecting a plurality of echoes.);

However, Satoh discloses ultrasonic diagnostic apparatus with an ultrasonic probe for abdomen ([0067]), which is analogous art. Satoh teaches generating an acoustic time frame (“As shown in FIGS. 9(b) to (d), five transmission and reception operations are performed ...  In this manner, 5.times.4 times of transmissions and receptions are performed, and reception signals forming a frame 1 are stored in the RF data memory." [0070]; “reception signals forming a frame 2 are stored in the RF data memory." [0071]).  
Therefore, based on Satoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Emiliani and Walker to have a step of generating an acoustic time frame for each of the at least two sensors representative of the plurality of echoes and time of flight, as taught by Satoh, in order to facilitate ultrasonic data collection (Satoh: [0070]).
Regarding claim 13, Emiliani modified by Walker and Satoh teaches the method of claim 12.
Emiliani teaches the step of identifying at least one point of interest (The long duration of the examination and the large amount of data to be analysed make it essential to carry out an analysis that is able to automatically identify all the events of interest, or any type of passage of material in the esophagus 4 of the patient 2….. The comparison between the sound window vectors to be analysed and the known patterns All the events of interest originate in a plurality of points of interest).
In the combined invention of Emiliani, Satoh, and Walker, at least one point of interest is in the acoustic time frame.
Regarding claim 14, Emiliani modified by Walker and Satoh teaches the method of claim 13.
Emiliani teaches the step of analyzing a plurality of points of interest over a period of time (“The long duration of the examination and the large amount of data to be analysed make it essential to carry out an analysis that is able to automatically identify all the events of interest, or any type of passage of material in the esophagus 4 of the patient 2….. The comparison between the sound window vectors to be analysed and the known patterns can be made, alternatively, by means of a deterministic method (or template model) or by means of a statistical method. Both methods comprise an initial phase of set-up and learning of the characteristic sound patterns to be identified by statistical or deterministic representation. p. 11, l. 14 - p. 13, l. 27. All the events of interest originate in a plurality of points of interest that are being analyzed).
Additionally, Emiliani as modified by Walker and Satoh teaches a plurality of acoustic time frames (Satoh: “As shown in FIGS. 9(b) to (d), five transmission and reception operations are performed ...  In this manner, 5.times.4 times of transmissions and receptions are performed, and reception signals forming a frame 1 are stored in the 
Therefore, based on Satoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Emiliani, Satoh, and Walker to have a plurality of acoustic time frames, as taught by Satoh, in order to facilitate ultrasonic data collection (Satoh: [0070]). In the combined invention of Emiliani, Satoh, and Walker, a plurality of points of interest are on a plurality of acoustic time frames corresponding to different points in time.
Regarding claim 15, Emiliani modified by Walker and Satoh teaches the method of claim 14.
Emiliani teaches the step of analyzing multiple acoustic signals to determine acoustic signals representative of a collapsed esophagus (absence of the “flow of gastric material that moves in the direction indicated by the arrow 5”, p. 4, l. 36 – p. 5, l.5 or absence of “reflux,” p. 11, l. 14 - p. 13, l. 27) and an expanded esophagus (“The portable device 1 for the diagnosis of gastro-esophageal reflux disease is suitable for monitoring the flow of material inside a terminal portion 3 of the esophagus 4 of the patient 2; in particular, the portable device 1 is suitable for recognising the flow of gastric material that moves in the direction indicated by the arrow 5.” , p. 4, l. 36 – p. 5, l.5. “Use of the single transducer 15 allows, after a preliminary phase of calibration and setting, measurement of the flow exactly inside the esophagus 4” p. 8, l. 15-21. “The data processing unit 14 is equipped with specific data management and processing software which extracts, analyses and processes the data which are collected over the 
Additionally, Emiliani as modified by Walker and Satoh teaches multiple acoustic frames (Satoh: “As shown in FIGS. 9(b) to (d), five transmission and reception operations are performed ...  In this manner, 5.times.4 times of transmissions and receptions are performed, and reception signals forming a frame 1 are stored in the RF data memory." [0070]; “reception signals forming a frame 2 are stored in the RF data memory." [0071]).  
Therefore, based on Satoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Emiliani, et al. (WO 2012123918), hereinafter Emiliani, in view of Satoh (US 20100022883), hereinafter Satoh.
Regarding claim 17, Emiliani teaches a system for characterizing esophageal events, the system comprising: 
a wearable acquisition device comprising a microprocessor (The portable device 1 for diagnosis comprises a monitoring unit 7 and a recording unit 8, p. 5, l. 13-14; fig. 1. The data processing unit 14; p. 7, l. 18; the recording unit 8 houses a processor aimed at collecting and storing the data acquired by the monitoring unit 3 and at subsequently transmitting it to the memory unit 13 that stores it. p. 7, l. 29-32); and 
at least two ultrasonic transducers in electrical connection to the wearable acquisition device (“the monitoring unit 7 consists of a plurality of ultrasound probes 9 arranged in contact with the thorax of the patient 2 which can be configured, alternatively, in series or parallel.” p. 14, l. 9-12).
Emiliani does not teach an array of transducers.

Therefore, based on Satoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Emiliani to have an array of transducers, as taught by Satoh, in order to facilitate the detection of events of interest by increasing resolution, thereby improving the quality of the diagnostic procedures.
Regarding claim 18, Emiliani modified by Satoh teaches the system according to claim 17.
Transducers belonging to different probes can only be placed at different locations over the esophagus proximal to different transverse planes of the esophagus).
Regarding claim 19, Emiliani modified by Satoh teaches the system according to claim 17.
 Emiliani teaches that the wearable acquisition device further comprises one or more auxiliary sensors (“the recording unit 8 is connected to a number of cardiac derivations (i.e. to electrodes according to the known cardiac Holter technique) and to a deglutition transducer. In this way it is possible to simultaneously monitor and record, in a non-invasive manner, cardiac activity, gastro-esophageal reflux and deglutition activity;” p. 13, l. 29-35).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Emiliani and Satoh as applied to claim 19, and further in view of in view of Walker (US 20080306355), hereinafter Walker.
Regarding claim 20, Emiliani modified by Satoh teaches the system of claim 19.

However, Walker discloses method and system for monitoring gastrointestinal function and physiological characteristics, which is analogous art. Walker teaches that the one or more auxiliary sensors comprise at least one of a microphone (The sensors were custom modified Welch-Allen Master Elite Plus Stethoscopes.  Unlike traditional stethoscopes, these pressure-based microphones employ a technology that is less sensitive to indirect vibration and hence ambient noise [0139]), an accelerometer (sensors 22d, 22e comprise multi-function 3-axis accelerometers [0081]), and a positional sensor (the motion/orientation sensor 22d [0119]).
Therefore, based on Walker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Emiliani and Satoh to have the one or more auxiliary sensors comprising at least one of a microphone, an accelerometer, and a positional sensor, as taught by Walker, in order to facilitate the detection of events of interest by collecting additional data on body position and movement and/or noises, thereby improving the quality of the diagnostic procedures.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793